DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


In view of the Appeal Brief filed on 06/03/2022, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789               
                                                                                                                                                                                         
Disposition of Claims
Claims 1, 3-9 and 12-16 are pending in the application.  Claims 2 and 10-11 have been cancelled. 
Amendments to claims 1, 3-9 and 12-13, and new claims 14-16, filed on 9/24/2021, have been entered in the above-identified application. 

Withdrawn Rejections
The 35 U.S.C. §103 rejection of claims 1, 3-9 and 12-16 over Langley et al. (US 2004/0116022 A1), made of record in the office action mailed 1/6/2022, has been withdrawn due to Applicant's amendment in the response filed on 6/3/2022.

	
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 15 recites the limitation, “The article of claim 1 comprising from greater than 0 wt% to 3 wt% of an additive selected from the group consisting of antioxidant, colorant, ultra violet absorber, ultra violet stabilizer, antiblocking agent, flame retardant, coupling agent, compatibilizer, plasticizer, processing aid, and combinations thereof.”  The examiner notes the specification discloses: “In an embodiment, the outer layer contains… from 0 wt% ... to … 3.0 wt % … additive, based on the total weight of the outer layer” (see [00121] as filed, or [0148] as published).  However, the examiner notes that this does not provide support for an “article” as claimed comprising the claimed wt% of the additive.

	



Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 

Claims 1, 3-5, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chakravarty et al. (US 2017/0313021 A1) in view of Nahmias et al. (US 2006/0252329 A1).

Regarding claims 1, 4-5 and 9, Chakravarty teaches an inflatable medical article that includes a tie layer bonding a polyester-containing layer to a polyolefin containing layer (Abstract).  Referring to FIG. 2B, in some embodiments, a polyester-containing layer in the form of a fabric layer ‘110’ is bonded at discrete bonding points ‘150’ to a tie layer ‘120’ that is laminated to a polyolefin-containing layer in the form of a film layer ‘130,’ thereby forming at least one inflatable chamber ‘160’ ([0045], also see [0040-[0042] and FIGS. 1A, 2B and 2C).  

With regard to the claimed limitation, “ethylene/α-olefin multi-block copolymer,” Chakravarty teaches that the terms "polymer" and "polymeric material" (including elastomer and elastomeric polymer) include, but are not limited to, organic homopolymers, copolymers, and the like, such as for example, block, graft, random and alternating copolymers, etc., and blends and modifications thereof ([0012]).  Chakravarty teaches that “copolymer" is used to encompass organic polymers including two or more different monomers (including copolymers, terpolymers, tetrapolymers, etc.) ([0012]).  A polyolefin-containing layer can be in the form of a fabric layer (which may include multiple layers of nonwoven plies) or a film layer (which may include multiple plies), or a combination thereof ([0100]).  Suitable polymers for the film layer include (among others) copolymers made from ethylene and propylene monomers ([0105]).  Examples of useful polymers that can be included in the polyolefin-containing layer include those available under the trade names (among others) INFUSE from Dow Chemical Company of Midland, Mich. ([0106]).  The examiner notes that Dow’s INFUSE polymers are Olefin Block Copolymers (OBCs).
In addition, or in the alternative, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have incorporated the copolymers made from ethylene and propylene monomers as block copolymers because Chakravarty teaches that “copolymer" is used to encompass organic polymers and that the term "polymer” includes block copolymers ([0012] and [0105]).

Chakravarty teaches that exemplary reactive tie layer copolymers include (among others) LOTADUR AX8900, which is believed to be a terpolymer of 24% methylacrylate, 8% glycidylmethyacrylate and 68% ethylene ([0116], also see [0114]-[0117]).  

Chakravarty teaches that other optional components may be included in one or more layers of the articles described therein ([0124]).  When used, an antimicrobial component content (as it is ready to use) is typically at least 1 wt.-%, at least 2 wt-%, at least 5 wt-%, or at least 10 wt-%, and sometimes greater than 15 wt-%. ([0126]).  In some embodiments, one or more of the layers may further include organic and inorganic fillers ([0127]).

Chakravarty does not explicitly disclose (in an embodiment as claimed) an adhesive layer having a coat weight from 10 g/m2 to 40 g/m2.

However, Chakravarty teaches examples of tie layers with coating weights such as 25-27 gsm ([0194]), 13.8 and 13.2 gsm (Table 7).

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have similarly included tie layers in the various embodiments of Chakravarty in basis weights such as 25-27 gsm or about 13 gsm in order to provide adequate bonding in multilayer laminate articles when the basis weight of the nonwoven is in a range such as at least 15 gsm and up to 60 gsm (see [0194], [0196], Table 7; also [0083] and [0114]-[0117]). (In addition, or alternatively, see [0080]-[0081], [0087] and [0090]-[0091] of Nahmias, which is applied below).

Chakravarty does not explicitly disclose that the article is halogen-free.

However, Nahmias et al. (“Nahmias”) teaches breathable laminated articles that are preferably free from harmful halogens and plasticizers (Abstract, [0046] and [0051]).

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have made the medical articles of Chakravarty free from halogens in order to obtain laminated medical articles, such as dressings, bandages, surgical barriers, surgical gowns, masks or gloves, that do not emit harmful gases, while also avoiding cracking and other problems that can occur with use of PVC and halogen-containing structures, as taught by Nahmias (Abstract, [0046], [0051] and [0123]).



Regarding claim 3, Nahmias teaches wherein, for example, in one embodiment, a backing layer ‘18’ comprises cellulose having a structure comprising a plurality of openings (e.g., interstices), with a polyester or polyolefin reinforcing layer in at least a portion of the openings ([0087] and FIGS. 1, 2 and 3).   Nahmias also teaches a web layer 22 that is an optional layer that serves as a substrate for the laminate 10 ([0090]).  The web layer 22, in one embodiment, is made from a scrim material composed of polyester or cotton fibers and/or blends of polyester and cotton ([0090]).  Lightweight scrim and more heavyweight scrim (e.g., the so-called osnaberg) are examples of materials usable for the web layer ([0090]).  Scrim comes with various size openings (e.g., interstices), and in one embodiment, the web layer 22 is made from a scrim with interstices that are approximately 1/32 of an inch square ([0091]).

Regarding claim 16, Chakravarty teaches that, in some embodiments, the polymer composition of the tie layer may include one or more tackifiers ([0119]).  Exemplary tackifiers include rosin, rosin esters of glycerol or pentaerythritol, hydrogenated rosins, polyterpene resins such as polymerized beta-pinene, coumaroneindene resins, "C5" and "C9" polymerized petroleum fractions, and the like ([0120]).



	
Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chakravarty et al. (US 2017/0313021 A1) in view of Nahmias et al. (US 2006/0252329 A1), as applied to claim 5 above, further in view of Terfloth et al. (US 7,005,476 B1). 

Regarding claims 6 and 14, Chakravarty in view of Nahmias remains as applied above.

Chakravarty further teaches, with regard to the tie layer, that exemplary reactive groups include anhydride, active ester, epoxy, isocyanate, azalactone, carboxylic acid halides, and combinations thereof ([0115]).

Chakravarty in view of Nahmias does not explicitly disclose wherein the ethylene/methyl acrylate/glycidyl methacrylate terpolymer is crosslinked with a polyisocyanate, or wherein the polyisocyanate is tris(pisocyanatophenyl) thiophosphate.

However, Terfloth teaches a multicomponent, isocyanate-terminated coating and adhesive material in which one component has a reactive high-molecular weight starting polymer and a second component has a reactive isocyanate terminated cross-linking agent (Abstract).  Terfloth teaches that the first adhesive component may comprise at least one polymer which is reactive particularly with respect to isocyanates and/or a resin component and, optionally, a non-reactive polymer (e.g. polyolefins) (col. 3 lines 49-64 and col. 4 lines 9-26).  Terfloth teaches that the second adhesive component comprises at least one reactive cross-linking component which may be at least one isocyanate solid at room temperature, wherein isocyanate-terminated cross-linking agents that have proven to be particularly advantageous include tris-( 4-isocyanatophenyl)-thiophosphate (among others) (col. 4 lines 27-43).

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have cross-linked the ethylene/methyl acrylate/glycidyl methacrylate terpolymer of Chakravarty in view of Nahmias with an isocyanate such as tris-( 4-isocyanatophenyl)-thiophosphate in order to obtain coating and/or adhesive materials that can be used for continuous coating purposes, as suggested by Terfloth (col. 4 lines 56-64; also see col. 3 lines 49-64, and col. 4 lines 9-43).


Claims 7-8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chakravarty et al. (US 2017/0313021 A1) in view of Nahmias et al. (US 2006/0252329 A1), as applied to claim 1 above, further in view of Devisme et al. (US 2011/0287204 A1). 

Regarding claim 7, Chakravarty in view of Nahmias remains as applied above.

Chakravarty in view of Nahmias does not explicitly disclose wherein the adhesive comprises an ethylene/vinyl acetate/maleic anhydride terpolymer.

However, Devisme et al. (“Devisme”) teaches terpolymers of ethylene, of vinyl acetate and of maleic anhydride (see [0133]-[0137] or [0011] and [0015]-[0016]).  Devisme teaches uses of the copolymers as adhesives or as adhesive compositions in a multilayer structure (see [0149], or [0148]-[0153] and [0163]).

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have modified the adhesives of Chakravarty in view of Nahmias with a terpolymer of ethylene, vinyl acetate and maleic anhydride in order to provide adhesives that can be used in particular between a layer of polyethylene terephthalate (PET) and a layer of polyethylene (or polyolefins), or between a layer of polyester resulting from renewable materials, such as, for example, polylactic acid, and a polymer having barrier properties, as taught by Devisme ([0148]-[0153]; also [0011], [0015]-[0016] and [0133]-[0137] and [0163]).

Regarding claim 8, Devisme teaches that the terpolymers according to the invention comprise more preferably, from 60 to 94.95% of ethylene by weight, from 5 to 35% of carboxylic acid vinyl ester by weight and from 0.05 to 5% of maleic anhydride or (meth)acrylic ester ([0140]).

Regarding claim 15, Devisme teaches that the invention relates to compositions comprising, in addition to the copolymer or the terpolymer, at least one additive for improving the properties of the final material ([0145]).  Devisme teaches that additives include antioxidants; UV protecting agents; "processing" aids, antiblocking agents, fillers, coupling agents, crosslinking agents, antistatic agents, nucleating agents, pigments, or dyes (among others) ([0146]).  These additives are generally used in contents of between 10 ppm and 100 000 ppm by weight, with respect to the weight of the final copolymer (0.001% to 10% by weight, as calculated by the examiner) ([0145]-[0146]).  
The examiner notes that when the additive is present in an amount such as 0.001% by weight in the adhesive, the additive would be present in an amount lower than 0.001% by weight in the article of modified Chakravarty, as the article comprises the polyester-containing layer and the polyolefin containing layer in addition to the adhesive. 





Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chakravarty et al. (US 2017/0313021 A1) in view of Nahmias et al. (US 2006/0252329 A1), as applied to claim 1 above, further in view of Langley et al. (US 2004/0116022 A1).

Regarding claim 12, Chakravarty in view of Nahmias remains as applied above.

Chakravarty in view of Nahmias does not explicitly disclose wherein the outer layer comprises from 20 wt% to 50 wt% ethylene/α-olefin multi-block copolymer and from 50 wt% to 80 wt% filler.

However, Langley teaches a unique durable waterproof and moisture vapor permeable composite sheet material that includes a microporous film or film/nonwoven laminate, that is held in close proximity to one or more layers of strength enhancing fabrics (Abstract).  The microporous barrier layers are produced from a thermoplastic polymeric resin material, the thermoplastic polymer resin material is blended with one or more mechanical pore-forming agents, and preferably, the pore forming agent constitutes at least 5% by weight, and for some applications preferably from 40 to 90 weight percent of the blend ([0026]-[0027]).  

It would have been obvious to one having ordinary skill in the art prior to the filing date of the invention to have modified the polyolefin-containing layer (the film layer) of Chakravarty in view of Nahmias with a pore forming agent (a filler as claimed) that constitutes from 40 to 90 weight percent of the polyolefin-containing blend in order to obtain a microporous barrier layer having a moisture vapor transmission rate (MVTR) of at least 100 g/m2·24 hr for use in waterproof, breathable composite sheet materials, in applications such as outerwear, tents, tarps and covers, as taught by Langley ([0026]-[0028]).

Regarding claim 13, with regard to the claimed peel strength property (claim 13), the examiner notes that applicant has provided at paragraphs [0081] and [00130] in the as-filed specification (or [0094] and [0157] as published in US 2019/0218708 A1) specific structural examples that provide the structure and properties claimed.  The examiner notes that the structure of modified Chakravarty discussed above is the same as or is substantially similar to that disclosed by applicant.  Thus, it is the position of the Office that the composite of modified Chakravarty would have the claimed property as the same compound necessarily has the same properties.  In the alternative, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have expected that the claimed properties would be so provided, as the references teach similar materials as the claimed structure, and as the properties cannot be separated from the materials. Thus, absent an objective showing to the contrary, the examiner expects the composite taught by modified Chakravarty to have the claimed properties.

Response to Arguments

Applicant’s arguments with respect to claim(s) 1, 3-9 and 12-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Worrell whose telephone number is (571)270-7728.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kevin Worrell/Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789